Abatement Order filed December 15, 2020




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00242-CR
                                  ____________

                         ROBERT JONES, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 176th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1617764

                                    ORDER

      The trial court appointed Thomas Lewis to represent appellant on appeal. On
December 9, 2020, Lewis filed a motion in this court seeking to withdraw as counsel
because he has accepted an offer of employment with the Office of the Public
Defender in Santa Fe, New Mexico.

      An appointed attorney shall represent the defendant until

      . . . charges are dismissed, the defendant is acquitted, appeals are
      exhausted, or the attorney is permitted or ordered by the court to
      withdraw as counsel for the defendant after a finding of good cause is
      entered on the record.
Tex. Code Crim. Proc. Ann. art. 26.04(j)(2).

      Accordingly, we ABATE this appeal and order as follows:

      1. The judge of the 176th District Court shall consider Lewis’s request to
          substitute and shall determine whether appellant wishes and is entitled to
          appointed counsel.

      2. The judge shall see that a record of any hearing is made, and shall order
          the trial clerk to forward a record of the hearing and a supplemental clerk’s
          record containing any orders regarding Lewis’s request to withdraw. The
          records shall be filed with this court by February 1, 2021.

      3. We will hold Lewis’s motion to withdraw pending receipt of the requested
          records.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket after the
requested records are filed in this court.

                                    PER CURIAM

Panel consists of Justices Christopher, Wise, and Hassan.




                                             2